Citation Nr: 1135442	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  04-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury, including memory loss, personality changes, sleeping problems, and cognitive defects (TBI disability).

2.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for brain trauma with headaches and residuals affecting short-term memory, word recall, speech, and smell, assigning a 10 percent evaluation effective May 16, 2002.  The claim file subsequently was transferred to the RO in Nashville, Tennessee.

In December 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c).

In January 2008 the Board remanded the Veteran's current claim for additional development.

In December 2008, the Board denied the Veteran's increased rating claim.  The Veteran entered a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  By a Memorandum Decision, dated in March 2011, the Court vacated the Board's decision and remanded the case to the Board for readjudication, holding that the Board failed to adjudicate the issue of TDIU.

The issues have been recharacterized as indicated on the title page to comport with the evidence of record and the Memorandum Decision. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

There is no competent medical evidence of record indicating multi-infarct dementia or neurological disabilities are associated with the Veteran's TBI disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of traumatic brain injury, including memory loss, personality changes, sleeping problems, and cognitive defects (TBI disability), have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code (DC) 8045 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The RO originally granted service connection for a TBI disability in February 2003, assigning a 10 percent rating under 38 C.F.R. § 4.124a, DC 8045, and an effective date of May 16, 2002.  The Veteran contends that he is entitled to a rating in excess of 10 percent for his TBI disability.  At his December 2007 hearing, the veteran testified that he has short term memory problems, becomes agitated easily, and has concentration problems due to his TBI disability.  He also testified that he has not worked full time since the accident causing his TBI disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  The old criteria, as is the case in the current claim which was received in May 2002, applies to applications received by VA before that date.

Diagnostic Code 8045 provides that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain will be rated under the diagnostic codes specifically dealing with such disabilities.  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  See 38 C.F.R. § 4.124a, DC 9304 is evaluated under the general rating formula for mental disorders, which includes symptoms such as short and long term memory loss, depressed mood, sleep impairment, and impaired thinking.  38 C.F.R. § 4.130.

A VA examination was conducted in December 2002.  The examiner indicated that he reviewed the Veteran's claim file and noted that while hunting the veteran was involved in an ATV accident resulting in a skull fracture.  Neurological examination revealed that his orientation as far as person, place, and time was normal, that his memory is intact, except for the immediate time surrounding his head injury.  He stated that he has some problems with short-term memory that are intermittent.  Coordination was good, cranial nerves II through XII were grossly intact, deep tendon reflexes of the upper and lower extremities were +3 and equal bilaterally, there was no loss of sensation or loss of position sense in the upper or lower extremities, but there was a complaint of a change in his sense of smell, which was not examined.  A diagnosis of traumatic brain injury described as Class 3, making this a severe traumatic brain injury with residuals effecting his short-term memory, difficulty in word recall, irregular sleep pattern, and a change in his sense of smell, was given.

VA treatment records dated in March 2003 note that the veteran attended a neurology clinic and that he suffered an acute right brain hemorrhage during service.  It was noted that the veteran reported mild dysphasia intermittently, bilateral tinnitus, numbness about the site of right orbital fracture, chronic right forearm pain, and recent visual impairment symptoms.  He has suffered no clinical symptoms suspicious for seizure.  Testing of the cranial nerves, motor, sensory, coordination, reflexes, and gait was conducted.  An impression of history of relatively severe closed head injury, he appeared to recover well, intermittent visual symptoms may be due to an ocular cause was given.

A VA medical opinion was rendered in April 2003.  The examiner noted that he reviewed the Veteran's previous VA examination, his notes, and the claim file.  The examiner noted that the question before him was whether the veteran is suffering from multi-infarct dementia associated with his brain trauma.  It was his opinion that the Veteran does have personality changes due to his brain trauma, does have periods of irritability, poor impulse control, and a significant sleep disorder, but no longer has any psychosis and certainly has no symptoms of dementia.  A diagnosis of personality change, secondary to traumatic brain injury exhibiting disinhibited and aggressive behavior, was given.

An October 2004 VA telephone medicine report notes that the veteran contacted the RO to schedule an appointment to determine whether he can maintain full time employment.  It was noted that the Veteran had the following medial problems documented: TBI and short term memory loss with dementia, and the veteran reports headaches, memory deficit, and grandiosity.  It was noted that the request was forwarded so that an appointment could be scheduled.  The Board finds that the foregoing report to have limited probative value, if any, as it is merely a recitation of the Veteran's self-reported and unsubstantiated medical history and appears to be based on an inaccurate factual basis as there is no medical evidence of record indicating that the Veteran has ever been diagnosed with dementia associated with his TBI disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value.).

A VA examination was conducted in April 2007.  The examiner noted that he reviewed the veteran's medical records.  It was noted that the Veteran's daily activities of chores, shopping, exercise, sports, and recreation were affected by his disability.  The Veteran was diagnosed with a fracture of the right orbit.  It was noted that the veteran was not employed and that this was the general occupational effect of his disability.

At the time of his December 2007 hearing the Veteran submitted an online article that notes the epidemiology, signs and symptoms, causes and risk factors, types, pathophysiology, effects, and treatment of traumatic brain injury.  To the degree that this article is relevant to this claim, this article does not provide the needed medical evidence of the severity of the veteran's disability.  Generic texts, such as the one offered, does not address the facts of this particular veteran's case, and thus does not constitute competent medical evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

A VA examination was conducted in March 2008.  The examiner noted that he reviewed the veteran's claim file.  The Veteran reported several problems associated with his TBI disability, including short term memory problems, temper problems, insomnia, concentration problems, right ear numbness, right upper extremity pain, nasal congestion, and hand cramping.  Physical examination, including motor and sensory testing, was conducted.  The examiner noted that the veteran has persistent residual cognitive defects from his head injury, including memory dysfunction.  The examiner then opined that the Veteran does not have evidence of multi-infarct dementia associated with his brain trauma or evidence of other neurologic disabilities such as hemiplegia, epileptiform seizures, or facial nerve paralysis.  He does have sensory deficits around his right orbit, right ear, and right forearm related to injuries which occurred at the time of his accident.  The examiner noted that the mild weakness in his right forearm is more likely due to previous orthopedic injury than to a neurological disorder.

A VA psychiatric examination was conducted in June 2008.  The examiner noted that he reviewed the veteran's claim file.  Testing revealed that the veteran had deficits in tasks requiring reading, verbal, and fine motor speed.  The Veteran retired from his usual occupation of military pilot because of his traumatic brain injury.  A diagnosis of cognitive disorder due to traumatic brain injury was given, and it was noted that Veteran had decreased awareness of deficits, poor self-monitoring, and impulse control.  A global assessment functioning (GAF) score of 70 was given, and it was noted that the Veteran has total occupational and social impairment due to a mental disorder.  It was then noted that the Veteran cannot function as a pilot, but that he may be able to function reasonably well in other jobs that provide structure and are routine.

The evidence does not reflect any neurological disabilities, including hemiplegia, epileptiform seizures, or facial nerve paralysis as a result of the Veteran's TBI disability.  The Veteran has some sensory deficits, however these disabilities are already separately service connected and are not presently before the Board, and are not shown by the medical evidence of record to be the result of a neurologic disability.  Indeed, the March 2008 VA examination report specifically found that the Veteran did not have neurologic disabilities related to his TBI disability, and the December 2002 VA examination shows that the Veteran's upper and lower extremities had no neurological deficits.  Thus, separate ratings for such disabilities are not for application.  See 38 C.F.R. § 4.124a DC 8045.

Under DC 8045 ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  See 38 C.F.R. § 4.124a.  However, there is no competent medical evidence of record indicating that the Veteran has multi-infarct dementia associated with his brain trauma.  Indeed the April 2003 VA medical opinion and March 2008 VA examination report specifically found that the Veteran does not have evidence of multi-infarct dementia associated with his brain trauma.  Thus, the numerous VA examinations of record clearly indicate that the manifestations of the Veteran's TBI disability, which include memory loss, personality changes, sleeping problems, cognitive defects, and changes in his sense of smell do not warrant a rating in excess of 10 percent under DC 8045.

In numerous documents of record the Veteran states that the severity of his TBI disability merits a higher rating.  Although the Veteran is competent to report the symptoms that he has experienced, he is not competent to offer an opinion as to matters requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran's lay assertions, his online article, and the October 2004 VA medical record, have been considered they do not outweigh the medical evidence of record, notably the numerous VA examination reports, which show that the criteria for a disability rating higher than 10 percent have not been met.  Competent medical expert make these opinions and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a DC 8045.

Where the schedular rating is found to be inadequate, the claim may be referred to the VA Director of Compensation and Pension Service for an extraschedular rating.  38 C.F.R. § 3.321.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Comparing the level and symptomatology of the Veteran's TBI disability to the rating schedule, the degree of disability and symptomatology, such as memory loss, personality changes, sleeping problems, and cognitive defects is contemplated by the rating schedule, particularly 38 C.F.R. § 4.130 DC 9304, the assigned schedular rating is, therefore, adequate, and no referral for an extraschedular rating is required despite evidence indicating that the Veteran's TBI disability interferes with his employment.  However, referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) is necessary.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted.  At no time since the effective date of service connection, May 16, 2002, has the Veteran's disability met or nearly approximated the criteria for a rating in excess of 10 percent, and staged ratings are not for application.  See Fenderson v. West, 12 Vet. App. at 126-27.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury, including memory loss, personality changes, sleeping problems, and cognitive defects (TBI disability), is denied.


REMAND

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When, as here, a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. §§ 3.321, 4.16(b).

.

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and should have an applicable opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


